Citation Nr: 1453297	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  03-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a neurological disability of the lower extremities.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2003, the Veteran appeared at a hearing before a Decision Review Officer. In January 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the record.

In a decision in August 2009, the Board denied service connection for Charcot-Marie-Tooth disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision in March 2011, the Court vacated and remanded the Board's decision.

In its decision in March 2011, the Court found that the Board failed to adequately address whether Charcot-Marie-Tooth disease was the proper diagnosis and that the uncertainty in the diagnosis affected the analysis of the claim. 

In December 2011, the Board remanded the claim to afford the Veteran a VA examination by a neurologist to determine the proper diagnosis of the Veteran's neurological disability. 

As a result of the remand, the claim of service connection has been restyled as a neurological disability of the lower extremities (formerly adjudicated as Charcot-Marie-Tooth disease).




In July 2013, the Board again remanded the claim because evidence pertinent to the claim was identified.  As a result of the remand, medical records were obtained from T.B., M.D., an internationally recognized expert in neuromuscular diseases.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that a neurological disability of the lower extremities pre-existed service.

2.  The pre-existing neurological disability of the lower extremities was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection by aggravation for a disability of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.3.04(b), 3.306 (2014).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the Board granting the claim of service connection for a neurological disability of the lower extremities, VCAA compliance need not be addressed further.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service treatment records show that on entrance examination the Veteran indicated that he had had swollen or painful joints and a fracture of the left foot.  An orthopedic consultation was recommended, but the record does not show that one was conducted.  On physical examination, the lower extremities and feet were evaluated as normal and the neurological evaluation was normal.

On day eleven of active duty, the Veteran complained of a "crooked" ankle from a previous break.  On the request for an orthopedic consultation, there was a previous history of a fracture of the left ankle and the Veteran's present complaints were listed as left ankle and foot pain.  It was noted that the left foot appeared somewhat distorted.  On orthopedic evaluation, the Veteran complained of a painful left foot, and history included a fracture about three years previously that was not casted.  The Veteran complained of left foot pain with prolonged standing and marching.  X-rays of the left ankle and foot were normal.

On examination, there was tenderness over the metatarsal heads.  The arch was within normal limits.  No neurovascular defect was noted.  There was some forefoot adduction, but it appeared normal.  The impression was metatarsalgia versus forefoot adduction.  A longer arch support was recommended.

On day twelve, the Veteran was referred to the podiatry clinic, where it was noted that during the first week of basic training the Veteran had used an arch support, but he still had foot complaints, localized to the tarsal area.  The pertinent findings were a cavus deformity of the left foot and flexion of the ankle was limited to the neutral position.  The height of the arch support was increased.





On day fifteen, the Veteran was placed on a temporary physical profile with no running for two weeks, which was extended until May 1970.  In March 1970, the Veteran again complained of left foot pain.  A cavus deformity with forefoot pronation was noted.  In May 1970, a bilateral cavus deformity was noted.  In May 1970, it was recommended that the Veteran return to duty because there was no objective reason to continue the profile. 

From May to September 1970, the Veteran was absent from duty without leave.

In November 1970, a varus deformity of the left foot and a cavus deformity of the right foot were noted.  The Veteran was again placed on a temporary physical profile for pes cavus and left foot talipes equinovarus.  X-rays revealed a left metatarsus varus and degenerative changes of the right foot.  On a neurology consultation in December 1970, the Veteran complained of weakness of dorsiflexion in both ankles.  The pertinent findings were no ankle reflexes and a pes cavus deformity.  There was no family history.  On the request for an electromyogram, probable Charcot-Marie-Tooth disease of about five years' duration was noted.  The electromyogram was compatible with 
Charcot-Marie-Tooth disease.

On a neurology evaluation in February 1971, it was noted that the Veteran had had weakness in his feet for as long as he could remember and that he felt his illness was getting worse.  It was noted that a grandfather had a similar disease.  The pertinent finding was severe distal muscle wasting in the legs.  After a review of electrodiagnostic testing, the impression was a progressive degeneration of the peripheral nerves, probably familial, Charcot-Marie-Tooth.  The Veteran was found unfit for duty for a condition that pre-existed service and was not aggravated by service.

In April 1971, the Veteran appeared before a Medical Board to determine his fitness for duty.  The report of the proceedings discloses a history that included leg pain and fatigue on walking as a civilian.  


As for his present illness, it was noted that the Veteran first became aware of leg problems three years previously, when he sustained a fracture of the fifth metatarsal, and a physician noted deformities of the feet.  He was then treated for the fracture, and afterward he began to develop pain and weakness in the left leg and then in the right leg.  The report then traces the Veteran's in-service history as summarized above.

On physical examination, the pertinent findings were stork-like leg deformities.  In the standing position, there were cavus and varus deformities of each foot.  The ankle reflexes were not obtainable.  There were early claw toe deformities.  Nerve conduction studies of the left and right peroneal nerves were unobtainable.  The diagnoses were bilateral neuritis, Charcot-Marie-Tooth type, and bilateral talipes cavus due to bilateral neuritis, Charcot-Marie-Tooth type.  The Medical Board found the Veteran unfit for duty for the identified conditions that existed prior to entry on active duty and that the conditions were not aggravated by active duty.  The Veteran was subsequently discharged from active duty because of the pre-existing conditions. 

After service, in a statement in May 1975, a private physician reported that the Veteran had never noticed leg weakness until he was in the Army and he could not run.

Records of the Social Security Administration show that the Veteran was initially awarded disability benefits, beginning in 1975, because of Charcot-Marie-Tooth disease.

In January 1976, on examination by state agency, the Veteran gave a history of progressive muscular disease, described as Charcot-Marie-Tooth syndrome, for six to eight years.





In statements in March 1976, S.D.B. and L.L., who knew the Veteran for over 15 years, stated that for five or six years the Veteran has had trouble with his feet and legs.

On VA examination in June 1976, the Veteran stated that he first had a problem with his legs before he went into the service, but the problem got worse during service.  Nerve conduction studies and electromyography were compatible with Charcot-Marie-Tooth disease.

On VA examination in October 1978, the Veteran stated that when he was in his late teens someone commented that he walked funny.  On neurological evaluation, the Veteran stated that he was unable to keep up with other recruits during service, and the problem has gotten worse since then.  The diagnosis was Charcot-Marie-Tooth disease.  The examiner noted that the Veteran did not have a strong family history of the same problem, but a couple of family members had minor difficulty in walking.

In December 1979, May 1982, and February 1983, a private neurologist reported that the Veteran was diagnosed with Charcot-Marie-Tooth disease, a hereditary disease, while in the Army.  According to the Veteran, during six weeks of basic training, he could not march very well, and he went from jogging about a mile to jogging a very short distance.  The neurologist expressed the opinion that Charcot-Marie-Tooth disease could have been exacerbated by the Veteran's basic training.

An internet article, received in July 2001, dealing with symptoms of Charcot-Marie-Tooth disease, suggests that extreme or prolonged stress can make Charcot-Marie-Tooth disease worse.  An internet article, received in July 2003, deals with the risk of overwork weakness in Charcot-Marie-Tooth disease.

In a statement in July 2001, the Veteran stated that the physical and mental stress of basic training made his Charcot-Marie-Tooth disease worse.



In statements, received in July 2001 and August 2002, a VA doctor in a neurology clinic at a VA medical center, reported that Veteran's DNA testing did not match any known genetic patterns of Charcot-Marie-Tooth disease and that the genetic form of the Veteran's disease has not yet been identified.  The VA doctor recorded the following history obtained from the Veteran: the Veteran was accepted into military service without medical reservations; during regular exercises and training he had noticed that his ankles were weak and painful; and he was subjected to the extreme physical demands of the military for some time until he was finally diagnosed with Charcot-Marie-Tooth disease.

In a statement in June 2003, the same VA doctor stated that the Veteran was in good health when he entered the service, his problems became evident after he endured the physical stress of boot camp, the diagnosis of Charcot-Marie-Tooth disease was unmasked by the physical stress of boot camp, and had it not been for stress, the disease process likely would have been much less serious than it was currently.

VA records from June 2000 to June 2003 show that the Veteran was followed for Charcot-Marie-Tooth disease.

In July 2003 and January 2004, the Veteran testified that only after he was in the service did he experience leg fatigue after running during basic training, which lasted six weeks.

In June 2006, a VA physician, specializing in neurology, stated that it was possible that the stress of boot camp and other military training could have unmasked Charcot-Marie-Tooth disease that was present all along, but whether it did, he could not tell.

On VA examination in April 2007, after a review of the record, the VA examiner stated that the examination findings were consistent with Charcot-Marie-Tooth disease even though genetic testing was negative.  


The VA examiner expressed the opinion that the disease was probably present prior to service, but the strenuous physical activity during service could unmask the weakness that was not noticed previously and that while military service probably unmasked the illness, the stress of physical activity during service probably did not worsen or accelerate the disease process.

On VA examination in January 2008, after a review of the record, the literature, other public databases, and several neurology texts, the VA physician, a staff physician in neurology, stated that he could not find any data supporting the position that the physical demands placed on the Veteran in boot camp would permanently aggravate or prematurely cause rapid progression of the disease.

In September 2008, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), and in January 2009, the VHA medical expert, Associate Professor of Neurology at a VA Medical Center, responded.  The questions asked by the Board and the opinion of the VHA medical expert are summarized below.

The Board's first question was:

(1).  To what degree of medical certainty does the evidence of record support the finding that Charcot-Marie-Tooth disease pre-existed the Veteran's entrance into military service?

The opinion of the VHA medical expert was:

(1).  With a degree of 50 percent medical certainty, the best evidence that suggested that the neuropathy preceded military service was the foot features described in relationship to the Veteran's early foot complaints during basic training.  The Veteran was unable to complete the physical challenges during basic training.  His ankles were weak.  He had foot pain that increased with standing, marching, and running.  He went to sick call from January to March 1970.  


The Veteran was placed on profile.  Soon after the first complaints, on orthopedic evaluation, the diagnosis was left foot metatarsalgia and a foot orthotic was recommended.  A podiatry consultation found left foot cavus deformity, forefoot pronation, and left ankle dorsiflexion was limited to the neutral position.  These bony changes do not happen rapidly, but occur over a long time.  This is probably the best evidence of a longer standing neuropathy.  In a neurology clinical note in February 1971, about one year after entry to the service, the Veteran reported that he had weakness in his legs for as long as he could recall.

The Board's second question was:

(2).  If Charcot-Marie-Tooth disease pre-existed entrance to service, to what degree of medical certainty were the manifestations of the pre-existing disease during service due to:

(a).  The natural progress of the pre-existing disease; or,

(b).  A temporary flare-up of symptoms; or,

(c).  A permanent worsening of the pre-existing disease.

The opinion of the VHA medical expert was:

(2).  The Veteran's symptoms continued to progress in 1970, while he was absent without leave for five months, in the absence of the stress of the physical activity. This would be considered natural history of the disease progression.  And his symptoms continued to progress throughout the years, again without the stress of the physical activity of military service, which would be considered natural history of disease progression.





The VHA medical expert also offered that based on the best literature, post-polio literature, and the Veteran's neuropathy leads to repeated denervation with subsequent recovery by eventual re-innervation.

The Board notes that he VHA medical expert responded to a third question regarding whether extreme physical activity of military basic training caused a temporary flare-up of the Veteran's disease or a permanent worsening of the pre-existing disease.  As the VHA expert had essentially concluded that the Veteran's disease underwent a natural progression despite the Veteran's aggravation contentions, the Board in its decision in August 2009 did not discuss the VHA medical expert's response to the third question.

After the Court's memorandum decision in March 2011, which vacated the Board's August 2009 decision, the Veteran was afforded an VA examination in April 2012.  The VA examiner stated that the Veteran's DNA testing has not shown the common sequencing of Charcot-Marie-Tooth disease, but he noted that not all variants of mutations of the genes were tested.  The examiner opined that the Veteran's undiagnosed neuropathy was unmasked when he was challenged with the normal increased physical activity of Army boot camp; therefore, during the time that he was in boot camp, as likely as not, the increased physical activity made his pre-existing condition worse.

An addendum opinion was provided for the April 2012 VA examination by M.J., M.D., assistant chief of neurology, who opined "that the rigors of boot camp unmasked and (as likely as not) aggravated the neuropathy."  Dr. M.J. also stated that the Veteran has a progressive neuropathy that clinically resembles Charcot-Marie-Tooth but does not carry the more common gene mutations associated with that disease.  Dr. M.J. reiterated his opinion VA examination report in November 2012.





In April 2013, Dr. M.J. provided another opinion in a VA examination report.  Regarding aggravation of the Veteran's disability, the examiner opined "that there is a 50-50 chance, as likely as not, that the military service aggravated the symptomatic aspects of [the Veteran's] neuropathy, no matter what the etiology."

In May 2013, a private physician, G.W., M.D., provided an positive opinion regarding aggravation of the Veteran's disability and service.  Dr. G.W. stated in his letter that the Veteran's "pre-existing condition permanently increased in severity during active service, which was brought on by the rigors of boot camp, and that such worsening was beyond the natural progress of the condition."

In October 2013, a private neurologist, T.B., M.D., also provided a positive opinion regarding aggravation of the Veteran's disability and service.  The record shows that Dr. T.B. consulted with Dr. M.J. regarding the Veteran's case and that Dr. T.B. is an internationally recognized expert in neuromuscular diseases who has a part-time VA appointment.  In his letter in October 2013, Dr. T.B. stated, "It is my strong opinion that [the Veteran's disability] developed or aggravated as a consequence of his service."

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.

The presumption of soundness is rebutted by clear and unmistakable evidence that the disability pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b).


Analysis

The Board finds that clear and unmistakable evidence demonstrates that the Veteran's neurological disability of the lower extremities, previously diagnosed as Charcot-Marie-Tooth disease, pre-existed service.  Thus, the question that remains is whether or not that disability was aggravated by service.  On this question, the record contains evidence both for and against aggravation.

In the decision in August 2009, the Board noted the following evidence against finding that the Veteran's disability was aggravated by service: the findings of the neurology evaluation in February 1971 in service and the findings of the Medical Board in service that neuritis of the Charcot-Marie-Tooth type existed prior to entry on active duty and was not aggravated by active duty; the opinion in January 2008 of a VA physician in neurology, after a review of the literature, other public data bases, and several neurology texts, that there was no data supporting the position that the physical demands placed on the Veteran in boot camp would permanently aggravate or prematurely cause rapid progression of the disease; and the opinion of the VHA medical expert that the manifestations of the pre-existing disease during service were due to the natural progress of the pre-existing disease.

As mentioned above, while the Court found that the VHA medical expert's response to the aggravation question was non-responsive, the Board in its decision in August 2009 did not discuss the VHA medical expert's response to that question because the expert opined that the manifestations of the Veteran's disease were due to a natural progression.

The evidence supporting that the Veteran's disability was aggravated by service includes the following opinions: the VA examiner in April 2012 opined that the Veteran's undiagnosed neuropathy was unmasked when he was challenged with the normal increased physical activity of Army boot camp, thereby making his pre-existing condition worse.

And there is the addendum opinion in April 2012 and opinion in November 2012 by Dr. M.J., assistant chief of neurology, who opined that the rigors of boot camp unmasked and (as likely as not) aggravated the neuropathy; another opinion by Dr. M.J. in April 2013 stating that there is a 50-50 chance, as likely as not, that the military service aggravated the symptomatic aspects of the Veteran's neuropathy; the private opinion in May 2013 by Dr. G.W. stating that the Veteran's experience in boot camp worsening his pre-existing disability beyond natural progression; and the "strong" opinion of Dr. T.B., an internationally recognized expert who examined the Veteran, stating that the Veteran's disease was aggravated by service.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board.")).  

While the Board notes that there is some evidence against aggravation, the positive evidence outweighs such evidence.  As discussed above, the record contains multiple physicians' opinions, including an expert in neuromuscular diseases who examined the Veteran multiple times, indicating that the Veteran's disability was aggravated by service.  Any negative evidence in the record, including the VHA medical expert opinion that the Court pointed out was non-responsive regarding aggravation, is outweighed by the strength of the positive opinions.  Therefore, the Board finds that the most probative evidence established that the pre-existing neurological disability of the lower extremities was aggravated by service, and service connection for that disability is warranted.

ORDER

Service connection for a neurological disability of the lower extremities is granted.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


